OF1                                                      rtGE» PITNEY BOWES
                STATE OF TEXAS
                PENALTY FOR
                                                               ZIP 78701
                PRIVATE USE                                    02   m
                                                               0001401623 SEP         2015


 9/16/2015                       go?    ~^,A AitK
 COLEMAN, TAVARIS DON            lr^Gtrp.53-10'lp'974-CR(1)                WR-83,802-01
 This is to advise that your application'.for \/vrjt=of habeas corpus has been dismissed.
 Conviction not final; mandate noFrssueSiat^tlme''application filed in trial court. See
 Ex parte Johnson, 12 S.W.3d 472 (T^SrimTApp. 2000).
                                                                        Abel Acosta, Clerk

                               TAVARIS DON COLEMAN
                                                          TDC# 1954238




-43B   7.7002